Citation Nr: 1725720	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-32 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from August 1963 to May 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in October 2009, December 2009, and October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2014.  A copy of the hearing transcript has been associated with the electronic claims file.

In January 2015, the Board remanded these matters for additional development. 


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the Veteran's petition to reopen the claim of entitlement to service connection for PTSD. 

2.  Evidence associated with the electronic claims file since the July 2005 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran does not have an acquired psychiatric disorder that is shown to be causally or etiologically related to any event, injury, or disease in service, and psychosis was not manifest to any degree within one year after discharge from service.

4.  A personality disorder is not a disease or injury subject to compensation benefits within the meaning of applicable law.


CONCLUSIONS OF LAW

1.  The July 2005 RO rating decision that denied reopening the Veteran's claim of service connection for PTSD is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the RO's July 2005 denial is new and material, the criteria for reopening the Veteran's claim of service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for PTSD.  As such, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by letters dated in July 2009, September 2009, July 2010, February 2015, and October 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, records from the Social Security Administration (SSA), and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the October 2014 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Board is cognizant that additional searches to obtain records concerning in-service hospitalization for a pilonidal cyst in 1965 at USAH, RYUKYU ISLANDS, APO 96331, in-service mental health treatment from USAMEDC, APO 96331, Uniform Code of Military Justice file, and VA treatment records dated in 1986 from Dallas VAMC were ultimately unsuccessful.  The Veteran was duly informed that the records unavailability.  In addition, the Board has determined that additional searches are unnecessary and would cause undue delay.  The file contains an assortment of records from the Veteran's 1965 hospitalization, clear Article 15 documentation, VA treatment records dated in 1987, and in-service mental health treatment dated in March 1966.  The Veteran specifically indicated during his October 2014 hearing that he did not receive recommended further psychiatric evaluation in March 1966, as he was discharged from service a few months later.  Finally, the denial of the Veteran's claim hinges on the existence of a present psychiatric disorder and a nexus to in-service events not on the alleged and essentially corroborated stressor incidents during service. 

The Veteran was provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in July 2005, August 2011, and May 2017 to clarify the nature and etiology of his claimed psychiatric disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the July 2005, August 2011, and May 2017 VA medical examination and medical opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claims were previously before the Board in January 2015 and remanded for additional evidentiary development, to include obtaining additional service records, VA treatment records, and SSA records.  Based on a comprehensive review of the record, the Board finds substantial compliance with the January 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

New and Material Evidence - Service Connection for PTSD

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Claims of entitlement to service connection for nervousness secondary to service-connected low back disability, anxiety, and PTSD/depression were originally filed in   December 1976, August 1977, and April 2002, respectively.  In September 2002, the RO denied entitlement to service connection for PTSD, finding that evidence did not show a confirmed diagnosis of PTSD and was also inadequate to establish that a stressful experience occurred.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between September 2002 and September 2003, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the September 2002 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In May 2004 and March 2005, the Veteran sought to reopen the claim of entitlement to service connection for PTSD.  In rating decisions dated in August 2004 and July 2005, the RO denied reopening the claim for service connection for PTSD, as the evidence submitted was not new and material.  The Veteran did not initiate a timely appeal for those matters.  There is also no indication that additional evidence was received between July 2005 and July 2006, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the July 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2009, the Veteran sought to reopen the claim of entitlement to service connection for PTSD.  In an October 2009 rating decision, the RO denied reopening the claim for service connection for PTSD, as the evidence submitted was not new and material.  After the Veteran submitted additional evidence in November 2009, the RO continued and confirmed the denial to reopen the claim in a December 2009 rating decision.  Within a year, the Veteran again sought to reopen the claim of entitlement to service connection for PTSD in June 2010.  This appeal arises from the RO's October 2011 rating decision that found new and material evidence had not been submitted to reopen the Veteran's claims.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
 Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final July 2005 rating decision includes statements from the Veteran; VA treatment records dated in 1987 and from 2006 to 2015; October 2009 and June 2012 VA treatment provider statements; internet treatise evidence on dissociative disorders; VA examination reports dated in August 2011 and May 2017; SSA records; and an October 2014 Board hearing transcript.  

Evidence received since the July 2005 rating decision is "new" in that it was not of record at the time of the July 2005 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a current disability as well as a causal relationship between the currently claimed disorders and active service.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for PTSD are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection - Acquired Psychiatric Disorder

In written statements and hearing testimony, the Veteran asserted that he has suffered from a psychiatric disorder since service due to stressful events incurred during active duty.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires that the record show:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See 38 C.F.R. § 3.304(f).  For cases certified to the Board after August 4, 2014, a diagnosis of PTSD must be in accordance with the DSM-5.  38 C.F.R. § 4.125 (2016).

There are special considerations for PTSD claims predicated on a personal assault.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272, 280   (1999); see also Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011) (holding in PTSD cases where the alleged in-service stressor is a sexual assault, under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated.)

Congenital or developmental defects, to include personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also, Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131). Service connection may be granted for congenital diseases, as opposed to congenital defects.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90. 

VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  Id.  The Board also acknowledges that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder. 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2016); Carpenter v. Brown, 8 Vet. App, 240 (1995).

For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301(a) (2016).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2016).

The Veteran has alleged two specific in-service stressors:  (1) hospitalization in an infectious ward in Okinawa from July 21, 1965, to August 6, 1965, for treatment of a pilonidal cyst, and witnessing another patient commit suicide and other patients' constant screams and the stench (from a mixture of antiseptic and rotting flesh), as well as the care he received without anesthesia or pain medication; and (2) events surrounding his house arrest in Okinawa, which was punishment for wrongfully and willfully discharging a firearm on February 14, 1966, and being abused and tortured by military police guarding him.

Service treatment records revealed that the Veteran had normal psychiatric evaluation findings on enlistment in 1963.  He was hospitalized in July 1965 for drainage of a pilonidal abscess with regimen of sitz baths with peroxide cleanses as well as eventual excision of a pilonidal cyst with hypobaric spinal anesthesia without difficulty.  A March 1966 consultation sheet showed the Veteran was seen for paranoid personality and suicidal ruminations.  The examiner listed a provisional diagnosis of possible paranoid schizophrenia or personality disorder.  It was noted that the Veteran was referred for evaluation in regard to his present situational problem of disordered behavior in February 1966.  At that time, he took, without authorization, his private weapon from the arms room and fired several shots into the air.  His present anxiety was noted to be aggravated by uncertainty related to the outcome of the pending charges and special court martial.  In an April 1966 Report of Medical History, the Veteran marked yes to having or ever had depression or excessive worry.  However, the examiner found that the Veteran's complaints were of no apparent medical significance.  The April 1966 service separation examination report also revealed normal psychiatric evaluation findings. 

Service personnel records reflected the Veteran was stationed in Okinawa from September 1964 until April 1966.  It was indicated the Veteran was either arrested or was to be court-martialed in 1966.  However, service treatment records contained a Consultation Sheet which stated in the "Reason for Request" - "Pt up for special court-marital so he states because of took out pistol and shot it in air."  In addition, although not in the official service personnel records obtained, the Veteran submitted a copy of the report of Article 15 proceedings against him for the February 1966 shooting incident.  It showed that trial by court martial was not demanded and the Veteran received punishment including reduced rank, a monetary fine, and being restricted to site for 14 days with performance of extra duty.  In a March 2017 memo, RO personnel concluded that the record corroborated that the Veteran was restricted to site for 14 days due to an Article 15, the time during which the Veteran states he was assaulted.

Post-service VA treatment records and SSA records dated from 1987 to 2015 reflected findings of adjustment disorder with mixed emotional features; depression, NOS, rule out major depressive disorder with psychotic features; rule out depression secondary to general medical condition; anxiety disorder, NOS, rule out panic disorder without agoraphobia; major depressive disorder, bipolar disorder, dysthymia, and PTSD; axis II personality disorder; polysubstance abuse; and anxiety secondary to general medical condition.  In 1987, VA treatment providers noted an impression of depression in a character disorder.  In 2001, the Veteran complained of anxiety, episodes of crying, and difficulty sleeping with stressors including unemployment and money problems.  He was noted to have a history of depression and Methamphetamine dependence in sustained remission since 1986.  In an October 2004 statement, a VA physician noted that the Veteran suffered from bipolar II disorder, unstable moods, severe depression, and PTSD. 

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is not warranted.  In this case, there is no factual basis in the record that the claimed acquired psychiatric disorder was incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1966.  Furthermore, evidence of record reflects that psychosis was not shown to manifest to a compensable degree within one year of service discharge.  While the Veteran was treated for psychiatric symptoms after an in-service shooting incident in March 1966, his service separation examination report revealed normal psychiatric evaluation findings.

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between any present psychiatric disorder and the Veteran's active military service.

In a July 2005 VA PTSD examination report, the examiner noted that the Veteran did not endorse symptoms that supported a PTSD diagnosis.  The examiner listed Axis I diagnoses of depression NOS, anxiety NOS, and polysubstance abuse and an Axis II diagnosis of personality disorder with cluster B traits.  After reviewing the file and examining the Veteran, the examiner opined that evidence of record argued strongly that the Veteran has a serious, disabling personality disorder.  In the cited rationale, the examiner highlighted multiple indicators that the Veteran's presentation was consistent with a personality disorder, to include carrying multiple diagnoses that seemed to shift from provider to provider, his tendency to bring up a wide variety of reactions from treatment providers, and the fact that he was a poor historian with stories that seemed to change quite a bit from presentation to presentation.  The examiner concluded that it was highly unlikely that the stressors the Veteran described occurred in the way that he described them, and also believed that a strict reliance on neutral documentation was the only way to judge present and past functioning.  The examiner reiterated that the Veteran did not meet criteria for PTSD but was instead most strongly affected by a personality disorder and co-morbid Axis I issues, such as depression and anxiety.

In an October 2009 VA psychologist statement, it was indicated that the Veteran attended group therapy and continued to display marked evidence of intra- and
interpersonal turmoil, disturbed sleep, trauma-related nightmares, irritability, and emotional distance/detachment in relationships.  The psychologist found that his clinical presentation was in keeping with that of other veterans who had been exposed to trauma and had been diagnosed with PTSD.  In a June 2012 statement, an additional VA psychiatrist indicated that the Veteran suffered from symptoms including intrusive thoughts, flashbacks, nightmares, and disturbed sleep related to what the Veteran described as a traumatic experience in a military hospital.

In an August 2011 VA PTSD examination report, the examiner considered the Veteran to be an unreliable historian, as there were variances between his assertions and evidence of record.  It was noted that the Veteran had been seen over the years and had received many diagnoses including sleep disturbances, dysthymia, bipolar affective disorder, depression, PTSD, antisocial personality disorder, and substance abuse.  After examining the Veteran and reviewing the record, the examiner noted that the Veteran did not meet the DSM-IV stressor criterion due to unreliability of his reports and did not meet the criterion for a PTSD diagnosis.  The examiner listed Axis I diagnoses of depression NOS, anxiety NOS, and polysubstance abuse and an Axis II diagnosis of personality disorder with cluster B traits.  Given the documented evidence of record, the examiner concluded that the Veteran did not meet the criteria for PTSD, that his impairments were primarily due to his personality disorder, and that the depression and anxiety he experienced was as a result of his poor choices in life.  The examiner reiterated that the Veteran's diagnosed depression NOS and anxiety NOS were most likely caused by or a result of poor life choices that result from substance abuse and a pre-existing personality disorder.

In a May 2017 VA PTSD examination report, the examiner Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria and listed diagnoses of other specified personality disorder (Cluster B traits) and substance abuse disorders.  After reviewing the record and examining the Veteran, the examiner opined that the Veteran's current primary psychiatric disorder was related to personality disorder symptomology and his other current diagnoses were related to substance use disorders.  It was noted that the Veteran has exhibited a repetitive and persistent pattern of misconduct, in which the rights of others and age appropriate societal norms/rules were violated, as Veteran exhibited aggression to people and engaged in serious violation of rules.  The examiner highlighted that the Veteran had exhibited serious violation of rules while in military and throughout his post military career.  It was indicated that personality disorders were diagnosed based upon evaluation of an individual's long term patterns of functioning and these personality features must be evident by early adulthood.  

The examiner further opined that the Veteran failed to meet full DSM 5 (or DSM-IV) diagnostic criteria for either depressive disorder or anxiety disorder.  It was noted that the Veteran met the full criteria for substance use disorders, including alcohol and methamphetamine.  The examiner commented that his history of substance use may have contributed to varied diagnostic impressions due to possible substance induced mood disorder.  However, the examiner highlighted that the Veteran's primary mental health diagnosis was related to Cluster B personality disorder symptomology.  More specifically, the examiner found that the Veteran exhibited a pattern of inner experience and behavior, which deviated significantly from the expectations of his culture via his poor impulse control, poor interpersonal functioning, affective instability, and his misinterpretations of himself and others.  

Initially, the Board notes that the record does not provide a basis for establishing service connection for PTSD.  The Board is cognizant of the various psychiatric diagnoses of record, and notes that VA and SSA treatment records include diagnoses of PTSD.  However, the July 2005, August 2011, and May 2017 VA psychiatric examiners repeatedly concluded that a diagnosis of PTSD was not warranted based on detailed medical histories, review of the record, and psychiatric testing.  

Evidence of record also does not provide a basis for establishing service connection for any other psychiatric disorder.  The Board considers the VA medical opinions contained in the May 2017 VA examination report to be of great probative value in this appeal.  The examiner clearly opined that the Veteran's current primary psychiatric disorder was related to personality disorder symptomology and substance abuse disorders as well as determined that the Veteran failed to meet full DSM 5 (or DSM-IV) diagnostic criteria for either depressive disorder or anxiety disorder.  The May 2017 VA examiner provided a complete rationale for the stated opinions, supporting the opinion by utilizing his medical knowledge as well as his review of the entire claims file and citing to evidence included in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast, concise statements from VA treatment providers dated in October 2009 and June 2012 are considered to lack probative value, due to their general nature and lack of proffered rationale.  

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether any present psychiatric disorders were related to events during active service weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that any present psychiatric disorder was incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Board notes that the Veteran's mental health symptomology has been determined to be causally connected to his diagnosed personality disorder by VA examiners in the July 2005, August 2011, and May 2017 VA examination reports.  Personality disorders are not diseases or injuries under VA regulations; therefore, they are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2016).  The Board acknowledges that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2016); Carpenter v. Brown, 8 Vet. App, 240 (1995).  However, in the present claim, there is no competent credible evidence of such.  Finally, with regard to the remaining diagnosed alcohol and substance abuse disorders, the Board finds that the Veteran is also not entitled to service connection.  As noted above, service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.

In support of his claim, the Veteran submitted internet research materials concerning dissociative disorders.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998).  Here, internet research materials associated with the file are of very little probative value, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and were not accompanied by the opinion of any medical expert.

The only other evidence of record which relates the Veteran's claimed acquired psychiatric disorder to his active military service are his own statements.  These statements are competent evidence as to observable symptomatology, including anxiety and depressed thoughts.  See Barr, 21 Vet. App. at 307.  However, lay statements that any present psychiatric disorder was incurred during or as a result of service, to include documented in-service psychiatric complaints, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's claimed psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of record when providing the aforementioned VA medical opinion in May 2017.

Therefore, the criteria to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, have not been established, either through medical or probative lay evidence.  Furthermore, service connection for a personality disorder and substance abuse disorders is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for PTSD is granted, to that extent only.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


